Title: From George Washington to William Washington, 15 March 1793
From: Washington, George
To: Washington, William



Dear Sir,
Philadelphia 15th March 1793.

As it is possible the Letter, of which the enclosed is a copy, may have met with some mis-chance, I send a duplicate thereof.
My Nephew (as I expected & intimated in my last letter to you) died about the first of February. With great regard, & best respects to your Lady, in which Mrs Washington joins me, I remain, Your Affecte humble Servant

George Washington.

